     Case 2:21-cv-00093-APG-NJK Document 3 Filed 01/21/21 Page 1 of 3



1                                UNITED STATES DISTRICT COURT
2                                        DISTRICT OF NEVADA
3     FRANCISCO CAMPOS,                                          Case No. 2:21-cv-00093-APG-NJK
4                                               Plaintiff                      ORDER
5            v.
6     CHARLES DANIELS, et al.,
7                                            Defendants
8
9    I.     DISCUSSION

10          On January 15, 2021, Plaintiff, an inmate in the custody of the Nevada Department of

11   Corrections (“NDOC”), submitted a civil rights complaint under 42 U.S.C. § 1983 and filed an

12   application to proceed in forma pauperis, Docket Nos. 1-1, 1. Plaintiff’s application to proceed in

13   forma pauperis is incomplete. Plaintiff has not submitted an inmate account statement for the

14   previous six-month period with his application.

15          Under 28 U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, an inmate seeking to begin a civil

16   action in this Court may apply to proceed in forma pauperis in order to file the civil action without

17   prepaying the full $402 filing fee. To apply for in forma pauperis status, the inmate must submit

18   all three of the following documents to the Court:

19          (1) a completed Application to Proceed in Forma Pauperis for Inmate, this Court’s

20          approved form (i.e. pages 1 through 3 with the inmate’s two signatures on page 3),

21          (2) a Financial Certificate properly signed by both the inmate and a prison or jail official

22          (i.e. page 4 of this Court’s approved form), and

23          (3) a copy of the inmate’s prison or jail trust fund account statement for the previous

24   six-month period.

25          Accordingly, the Court denies Plaintiff’s application to proceed in forma pauperis, Docket

26   No. 1, without prejudice because the application is incomplete. The Court will grant Plaintiff a

27   one-time extension to file a fully complete application to proceed in forma pauperis containing

28   all three of the required documents. Plaintiff will file a fully complete application to proceed in
     Case 2:21-cv-00093-APG-NJK Document 3 Filed 01/21/21 Page 2 of 3



1    forma pauperis on or before March 29, 2021. Absent unusual circumstances, the Court will not
2    grant any further extensions of time. If Plaintiff does not file a fully complete application to
3    proceed in forma pauperis with all three required documents on or before March 29, 2021, this
4    case will be subject to dismissal without prejudice for Plaintiff to file a new case with the Court
5    when Plaintiff is able to acquire all three of the documents needed to file a fully complete
6    application to proceed in forma pauperis or pays the full $402 filing fee.
7           A dismissal without prejudice means Plaintiff does not give up the right to refile the case
8    with the Court, under a new case number, when Plaintiff has all three documents needed to submit
9    with the application to proceed in forma pauperis. Alternatively, Plaintiff may choose not to file
10   an application to proceed in forma pauperis and instead pay the full filing fee of $402 on or before
11   March 29, 2021 to proceed with this case.
12          The Court will retain Plaintiff’s civil rights complaint, Docket No. 1-1, but the Court will
13   not file the complaint unless and until Plaintiff timely files a fully complete application to proceed
14   in forma pauperis with all three documents or pays the full $402 filing fee.
15   II.    CONCLUSION
16          For the foregoing reasons, IT IS ORDERED that Plaintiff’s application to proceed in forma
17   pauperis, Docket No. 1, is denied without prejudice to file a new fully complete application to
18   proceed in forma pauperis with all three documents.
19          IT IS FURTHER ORDERED that the Clerk of the Court will send Plaintiff the approved
20   form application to proceed in forma pauperis by an inmate, as well as the document entitled
21   information and instructions for filing an in forma pauperis application.
22          IT IS FURTHER ORDERED that on or before March 29, 2021, Plaintiff will either pay
23   the full $402 filing fee for a civil action (which includes the $350 filing fee and the $52
24   administrative fee) or file with the Court:
25          (1) a completed Application to Proceed in Forma Pauperis for Inmate on this Court’s
26          approved form (i.e. pages 1 through 3 of the form with the inmate’s two signatures on page
27          3),
28          (2) a Financial Certificate properly signed by both the inmate and a prison or jail official



                                                     -2-
     Case 2:21-cv-00093-APG-NJK Document 3 Filed 01/21/21 Page 3 of 3



1            (i.e. page 4 of this Court’s approved form), and
2            (3) a copy of the inmate’s prison or jail trust fund account statement for the previous
3    six-month period.
4            IT IS FURTHER ORDERED that, if Plaintiff does not file a fully complete application to
5    proceed in forma pauperis with all three documents or pay the full $402 filing fee for a civil action
6    on or before March 29, 2021, this case will be subject to dismissal without prejudice for Plaintiff
7    to refile the case with the Court, under a new case number, when Plaintiff has all three documents
8    needed to file a complete application to proceed in forma pauperis or pays the the full $402 filing
9    fee.
10           IT IS FURTHER ORDERED that the Clerk of the Court will retain the complaint, Docket
11   No.1-1, but the Court will not file it at this time.
12           IT IS SO ORDERED.
13           DATED: __________________
                    January 21, 2021
14
15                                                   NANCY J. KOPPE
                                                     UNITED STATES MAGISTRATE JUDGE
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                       -3-
